DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/846,251 filed on 04/10/2020.
Claims 1-23 are currently pending and have been examined.
The action is made NON-FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "114" and "126" from Fig. 1, "202" from Fig. 2, and "302" from Fig. 3
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both Meta Tags and Profile in Fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0042] has repeated words "can be can be".  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a 
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-23 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for freight transportation management), “a machine” (a system for freight transportation management), and “an article of manufacture” (non-transitory machine readable storage medium for freight transportation management) categories.
Regarding Claims 1-23, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A system for freight transportation management, comprising: 
…; 
… including instructions that, when executed by …, cause the system to: 
receive transportation parameters for transporting a freight load from an origin location to a destination location; 
identify a strategic capacity profile that corresponds to the transportation parameters, wherein the strategic capacity profile defines a strategy for transporting the freight load using at least one meta tag describing a carrier attribute; 
retrieve the at least one meta tag included in the strategic capacity profile, wherein meta tags assigned to carriers are dynamically updated to indicate changes to carrier attributes of the carriers; 
identify one or more carriers that have the carrier attribute described by the at least one meta tag indicating that the one or more carriers are eligible to transport the freight load; and 
provide, …, carrier data for the one or more carriers to allow the one or more carriers to be selected to receive a tender of the freight load, wherein the carrier data displayed … is updated in response to the at least one meta tag being dynamically updated.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, identifying, retrieving, and providing carrier data for the one or more carriers to allow the one or more carriers to be selected to receive a tender of the freight load are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic 
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “at least one processor”, “a memory device”, and “to/in a graphical user interface”. The claim as a whole merely describes how to generally “apply” the concept of receiving, identifying, retrieving, and providing carrier data for the one or more carriers to allow the one or more carriers to be selected to receive a tender of the freight load by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a freight transportation management process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the abstract idea described above amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 5-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of Claim 1 such as by defining “the carrier data” in Claim 2, by defining “the transportation parameters” in Claims 5, by defining “the carrier attribute” in Claim 6, and by defining “the graphical user interface” in Claim 7. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claims 3-4 and 8-9 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “the memory device” in Claims 3-4 and 8-9. These claims recite an additional element – “by the at least one processor”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of these dependent claims do not provide an inventive concept because claims that merely use a computer as a tool to perform the 
Claim 10 recites the following limitations:
A computer implemented method, comprising: 
analyzing carrier data for a plurality of carriers to identify services and qualifications of carriers to provide transportation services; 
generating meta tags for the carriers to describe service attributes and qualificationDocket No.: 4289-004.NP attributes of the carriers, wherein the meta tags are dynamically updated to indicate changes to the service attributes and the qualification attributes of the carriers; 
creating a strategic capacity profile that defines a strategy for transporting a freight load from an origin location to a destination location, wherein the strategic capacity profile includes a selection of one or more of the meta tags that define the strategy for transporting the load; 
receiving a request for a set of carriers having available capacity to transport the freight load; 
retrieving the strategic capacity profile that defines the strategy for transporting the freight load; 
identifying the set of carriers using in part the meta tags included in the strategic capacity profile, wherein the set of carriers have attributes that correspond to the service attributes and the qualification attributes described by the meta tags; and 
providing, …, carrier data for the set of carriers to allow one or more carriers to be selected to receive a tender of the freight load, wherein the carrier data displayed … is updated in response to at least one of the meta tags being dynamically updated.
The limitations for Claim 10 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of analyzing, generating, creating, receiving, retrieving, identifying, and providing carrier data for the set of carriers to allow one or more carriers to be selected to receive a tender of the freight load are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 10 recites an additional element – “to/in a graphical user interface”. The claim as a whole merely describes how to generally “apply” the concept of analyzing, generating, creating, receiving, retrieving, identifying, and providing carrier data for the set of carriers to allow one or more carriers to be selected to receive a tender of the freight load by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a freight transportation management process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose 
Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the abstract idea described above amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 11 recites the following limitations:
The method in claim 10, further comprising: 
calculating an average price range for transporting the freight load for each carrier in the set of carriers using historical transaction data associated with the set of carriers; and 
providing the average price range for the set of carriers.
Claim 11 is directed to substantially the same abstract idea as Claim 10
Claim 12 recites the following limitations:
The method in claim 10 further comprising generating a tender offer price range for transporting the load which is based in part on historical transaction data associated with the set of carriers.
Claim 12 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 13 recites the following limitations:
The method in claim 10, further comprising sending tenders to the set of carriers, wherein a tender is transmitted … to allow a carrier to evaluate the tender.
Claim 13 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 13 recites an additional element – “to a carrier portal”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea 
Claims 14 and 15 are directed to substantially the same abstract idea as Claim 10 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 10 such as by defining “the graphical user interface” in Claims 14 and 15. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 16 recites the following limitations:
The method in claim 10, wherein creating the strategic capacity profile to define the strategy for transporting the load further comprises:
analyzing historical carrier transaction data associated with loads having the origin location and the destination location using … to identify carrier attributes associated with optimized shipping performance; and 
generating the strategic capacity profile to include a set of meta tags that describe carrier attributes.
Claim 16 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 16 recites an additional element – “machine learning”. This claim does not integrate the abstract idea into a practical application because the additional element “machine learning” is recited at a high level generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Regarding the machine learning in particular, the level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. Moreover, the additional recited limitations of this dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim 17 recites the following limitations:
The method in claim 10, wherein identifying the set of carriers using in part the strategic capacity profile further comprises identifying the set of carriers using predictive analytics to select the strategic capacity profile from a plurality of strategic capacity profiles.
Claim 17 is directed to substantially the same abstract idea as Claim 10 and is rejected for substantially the same reasons. The additional recited limitations of the 
Claim 18 recites the following limitations:
… including instructions embodied thereon for …, the instructions when executed by …: 
send, to a transportation management service, transportation parameters for transporting a freight load from an origin location to a destination location, 
wherein the transportation parameters allow a strategic capacity profile that corresponds to the transportation parameters to be identified where the strategic capacity profile defines a strategy for transporting the freight load using at least one meta tag describing a carrier attribute, 
wherein the at least one meta tag is dynamically updated to indicate changes to the carrier attribute described by the at least one meta tag; 
receive carrier data for a plurality of carriers that have the carrier attribute described by the at least one meta tag; andDocket No.: 4289-004.NP 
display the carrier data for the plurality of carriers to allow one or more carriers to be selected to receive a tender of the freight load, wherein the carrier data displayed in … is updated in response to the at least one meta tag being dynamically updated.
The limitations for Claim 18 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of sending, receiving, and displaying the carrier data for the plurality of carriers to allow one or more carriers to be selected to receive a tender of the freight load are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 18 recites additional elements – “a non-transitory machine readable storage medium”, “graphical user interface”, and “one or more processors”. The claim as a whole merely describes how to generally “apply” the concept of sending, receiving, and displaying the carrier data for the plurality of carriers to allow one or more carriers to be selected to receive a tender of the freight load by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a freight transportation management process. Simply implementing the abstract idea on a generic computer component is not a practical application because 
Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the abstract idea described above amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 19 recites the following limitations:
The non-transitory machine readable storage medium in claim 18, further comprising instructions, that when executed by …:
receive a filter parameter via …; and 
filter the carrier data for the plurality of carriers displayed in … using the filter parameter.
Claim 19 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 19 recites additional elements – “the one or more processors” and “the graphical user interface”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually 
Claim 20 recites the following limitations:
The non-transitory machine readable storage medium in claim 18, further comprising instructions, that when executed by …: 
calculate average pricing for transporting the load by a carrier, wherein the average pricing is calculated using historical transaction data associated with the carrier; and 
display the average pricing in ….
Claim 20 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 20 recites additional elements – “the one or more processors” and “the graphical user interface”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the 
Claim 21 recites the following limitations:
The non-transitory machine readable storage medium in claim 18, further comprising instructions, that when executed by the one or more processors, 
generate a tender offer price for transporting the load which is based in part on average pricing calculated using historical transaction data associated with a carrier.
Claim 21 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 21 recites an additional element – “the one or more processors”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of this dependent claim do not provide an inventive concept because claims that merely use a 
Claim 22 recites the following limitations:
The non-transitory machine readable storage medium in claim 18, further comprising instructions, that when executed by …, 
receive an instruction to transmit a tender to a carrier portal associated with a carrier to allow the carrier to evaluate the tender.
Claim 22 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 22 recites an additional element – “the one or more processors”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of this dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim 23 is directed to substantially the same abstract idea as Claim 18 and is rejected for substantially the same reasons. The additional recited limitations of the Claim 18 such as by defining “the at least one meta tag”. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-10, 13-15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak et al. (US PG Pub. No. 2014/0324633 A1; hereinafter "Pollak") in view of Wadley et al. (US PG Pub. No. 2017/0344384 A1; hereinafter "Wadley") and Racine et al. (US Patent No. 7194695 B1; hereinafter "Racine").
Regarding Claim 1, Pollak teaches a system for freight transportation management, comprising: at least one processor; a memory device including instructions that, when executed by the at least one processor, cause the system to (See “Continuing to refer to FIG. 1, the web server 101 may comprise a processor 102 that may accept and execute computerized instructions, and also a data store 103 which may store data and instructions used by the processor 102.” in Paragraph [0062]): receive transportation parameters for transporting a freight load from an origin location to a destination location (See “More specifically, the processor 102 may be configured to receive input from some number of shipper clients 110, carrier clients 120, and third-party freight service information sources (not shown)…” in Paragraph [0062] and “Continuing to refer to FIG. 2A, the data structure for a freight service request 220 will now be discussed. The freight service request may specify shipper requirements for freight shipment. For example, and without limitation, the freight service request may characterize the needs of the shipper to move a load from one location to another... The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, any associated ; identify a strategic capacity profile that corresponds to the transportation parameters (See “Referring again to FIG. 3A, and continuing to refer to FIGS. 1 and 2A, a method aspect 300 for creating a user account for a shipper in the freight services marketplace system 100 will now be discussed in detail. The shipper may use the account creation interface on the shipper client 110 to request a shipper account and to submit self-identifying information through a network 107 to the web server's network interface 106.” in Paragraph [0090], “The freight service request may be characterized by load parameters that may include an origin, a destination, a size, and a weight.” in Paragraph [0021], and “The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, any associated services such as load handling and transfers, and a deadline for receiving reservation confirmations from prospective freight carriers.” in Paragraph [0070]); and provide, to a graphical user interface, carrier data for the one or more carriers to allow the one or more carriers to be selected to receive a tender of the freight load (See “At Block 780, the compound service quotes may be viewed in real-time by a shipper using the web browser of the shipper client 110. More specifically, the matching engine 104 may display a pick list of combined service quotes that may be viewable from the web browser of a shipper client 110. For example, and without limitation, FIG. 10 illustrates one embodiment of a system interface 1001 to allow the shipper to select from a list of 
Pollak also teaches wherein the strategic capacity profile defines a strategy for transporting the freight load … describing a carrier attribute (See “The freight service request may specify shipper requirements for freight shipment. For example, and without limitation, the freight service request may characterize the needs of the shipper to move a load from one location to another. Also for example, and without limitation, the freight service request may specify more than one leg as included in the required service. Request information may comprise a unique identifier (e.g., solicitation ID). Information regarding the shipper making the request also may be included in the request data structure 220... The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, any associated services such as load handling and transfers, and a deadline for receiving reservation confirmations from prospective freight carriers.” in Paragraph [0070]).
Pollak does not explicitly teach “meta tags”; however, Wadley teaches “using at least one meta tag” (See “The products and services index 134 may store information associated with one or more products and services maintained by the organization, e.g., a product and service ID, a title (e.g., text, graphics, audio, video, mixed media, and the like), a type, contents, one or more categories/subjects, one or more meta tags, a date created, an author, a length (e.g., a number of characters in the content, a file size, an average page load time, and the like), a user popularity rating, …, over the number of users for whom the particular product or service was displayed), and so forth... Further, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak to include using a meta tag, as taught by Wadley, in order to make the freight transportation management system more efficient and effective.
Pollak in view of Wadley teaches “meta tags” as discussed above. Pollak also teaches identify one or more carriers that have the carrier attribute described by the at least one … indicating that the one or more carriers are eligible to transport the freight load (See “More specifically, the matching engine 104 may identify one or more freight shipping assets that, either individually or in combination, meet all discreet requirements in the freight service request. For example, and without limitation, the processor 102 may retrieve information on a set of available assets (either staged from the data store 103 or imported directly from third-party information sources). The Pollak with Wadley described above would persist.
Pollak in view of Wadley teaches “meta tags” as discussed above (See Paragraph [0031] of Wadley – “In examples where a product and service is assigned one or more meta tags, the user interaction optimization system 110 may retrieve the initial set of products and services from the products and services index 134 by matching a set of search terms provided by the user with the meta tags. As such, some or all of the products and services associated with meta tags matching one or more of the search terms will be added to the initial set of products and services.”). Pollak also teaches retrieve the at least one … included in the strategic capacity profile (See “More specifically, the processor 102 may be configured to receive input from some number of shipper clients 110, carrier clients 120, and third-party freight service information sources (not shown) and to direct that input to the data store 103 for storage and subsequent retrieval.” in Paragraph [0062], “For example, and without limitation, the processor 102 may retrieve information on a set of available assets (either staged from the data store 103 or imported directly from third-party information sources). The retrieved information may contain service parameters for each asset in the set, including the lanes serviced (Block 730), the spatial characteristics of the asset (Block 740), and the scheduling of the asset (Block 750). Scheduling parameters may include the Pollak with Wadley described above would persist.
Although Pollak in view of Wadley teaches “meta tags” as discussed above, Pollak in view of Wadley does not explicitly teach wherein the meta tags assigned to carriers are dynamically updated to indicate changes to carrier attributes. However, Racine teaches dynamically updated to indicate changes to carrier attributes of the carriers (See “During this process, the client-side user interface module 27 generates new code, e.g., HTML, for display by the web browser. Finally, the client-side user interface module 27 refreshes the user interfaces 90 to dynamically update the set of input areas (120). Optionally, the client-side user interface module 27 may communicate with logistics management system 4 to save the updated screen configuration (122). For example, logistics management system 4 may store user preferences that define default display attributes, e.g., displayed or hidden, for each of the sets of input areas of user interface 90.” in Column 13, Lines 24-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley to include dynamically updated to indicate changes to carrier attributes, as taught by Racine, in order to make the freight transportation management system more efficient and effective.
Pollak in view of Wadley teaches “meta tags” as discussed above. Pollak in view of Wadley does not explicitly teach; however, Racine teaches wherein the carrier data displayed in the graphical user interface is updated in response to the at least one … being dynamically updated (See “During this process, the client-side user interface module 27 generates new code, e.g., HTML, for display by the web browser. Finally, the client-side user interface module 27 refreshes the user interfaces 90 to dynamically update the set of input areas (120). Optionally, the client-side user interface module 27 may communicate with logistics management system 4 to save the updated screen configuration (122). For example, logistics management system 4 may store user preferences that define default display attributes, e.g., displayed or hidden, for each of the sets of input areas of user interface 90.” in Column 13, Lines 24-34). The motivation to combine Pollak in view of Wadley with Racine described above would persist.
Regarding Claim 4, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Pollak also teaches wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to send the tender to the one or more carriers selected 
Regarding Claim 5, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Pollak also teaches wherein the transportation parameters for the freight load include: the origin location, the destination location, a load type, load dimensions, a time frame for shipping the load, or price constraints (See “The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, …” in Paragraph [0070]).
Regarding Claim 6, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Pollak also teaches wherein the carrier attribute described by the at least one … includes a service attribute, an activity attribute, or a qualification attribute (See “The freight service offering data structure 210 may comprise information regarding the configuration of the space, such as physical dimensions (e.g., length, width, and height) and weight limitations. The transit time for the lane may comprise information about the scheduled movement of the freight asset from one location to another. For example, and without limitation, location may be expressed in terms of a loading facility, a city, a region, or a range (e.g., miles or travel time). Also for example, and without limitation, the scheduled movement of the asset may be expressed as a day of the week for freight pickup and a day of the week for freight delivery.” in Paragraph [0068] and see “210” in Fig. 2A).
Pollak in view of Racine does not explicitly teach; however, Wadley teaches “meta tags” (See “Further, the products and services index 134 may associate one or more meta tags to a product and service, where the meta tags may be unique terms 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Racine to include meta tags, as taught by Wadley, in order to make the freight transportation management system more efficient and effective.
Regarding Claim 7, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Pollak also teaches wherein the graphical user interface receives the transportation parameters for transporting the freight load 
Regarding Claim 8, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Pollak also teaches wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: analyze carrier data for a plurality of carriers to identify services, activities, and qualifications of the plurality of carriers to provide transportation services (See “At Blocks 730, 740, and 750, the matching engine 104 may compare each of the discrete requirements of the freight service request to service parameters of freight service offerings entered by carriers and/or retrieved from third-party freight service information sources. As a result of this comparison process, the matching engine 104 may use suitability criteria to reduce the full set of stored freight service offerings to a smaller set of available freight service offerings capable of satisfying each requirement of the freight service request.” in Paragraph [0099] and “More specifically, the matching engine 104 may identify one or more freight shipping assets that, either individually or in combination, meet all discreet requirements in the freight service request. For example, and without limitation, the processor 102 may retrieve information on a set of available assets (either staged from the data store 103 or imported directly from third-party information sources). The retrieved information may contain service parameters for each asset in the set, including the lanes serviced (Block 730), the spatial characteristics of the asset (Block 740), and the scheduling of the asset (Block 750). Scheduling parameters may include the available dates of that asset, the location of the asset on the required dates, and the billable units for lease on the asset on the required dates.” in Paragraph [0100]). 
Pollak in view of Racine does not explicitly teach; however, Wadley teaches generate meta tags for the plurality of carriers to describe the services, activities, and qualifications of the plurality of carriers (See “Further, the products and services index 134 may associate one or more meta tags to a product and service, where the meta tags may be unique terms that appear in the content of a product and service. In some examples, some or all of the meta tags associated with a product and service may be the same as some or all of the categories/subjects associated with the product and service. In examples where a product and service is assigned one or more meta tags, the user interaction optimization system 110 may retrieve the initial set of products and services from the products and services index 134 by matching a set of search terms provided by the user with the meta tags.” in Paragraph [0031] wherein the “products and services” are considered to be the “plurality of carriers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Racine to include generating meta tags, as taught by Wadley, in order to make the freight transportation management system more efficient and effective. 
Regarding Claim 9, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Pollak also teaches wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to receive a selection of one or more … to include in the strategic capacity profile that defines the strategy for transporting the load (See “The carrier may use a freight service creation interface on the carrier client 120 to 
Pollak in view of Racine does not explicitly teach; however, Wadley teaches “meta tags” (See “Further, the products and services index 134 may associate one or more meta tags to a product and service, where the meta tags may be unique terms that appear in the content of a product and service. In some examples, some or all of the meta tags associated with a product and service may be the same as some or all of the categories/subjects associated with the product and service. In examples where a product and service is assigned one or more meta tags, the user interaction optimization system 110 may retrieve the initial set of products and services from the products and services index 134 by matching a set of search terms provided by the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Racine to include meta tags, as taught by Wadley, in order to make the freight transportation management system more efficient and effective.
Regarding Claim 10, Pollak teaches a computer implemented method, comprising: analyzing carrier data for a plurality of carriers to identify services and qualifications of carriers to provide transportation services (See “At Blocks 730, 740, and 750, the matching engine 104 may compare each of the discrete requirements of the freight service request to service parameters of freight service offerings entered by carriers and/or retrieved from third-party freight service information sources. As a result of this comparison process, the matching engine 104 may use suitability criteria to reduce the full set of stored freight service offerings to a smaller set of available freight service offerings capable of satisfying each requirement of the freight service request.” in Paragraph [0099] and “More specifically, the matching engine 104 may identify one or more freight shipping assets that, either individually or in combination, meet all discreet requirements in the freight service request. For example, and without limitation, the processor 102 may retrieve information on a set of available assets (either staged from the data store 103 or imported directly from third-party information sources). The retrieved information may contain service parameters for each asset in the set, including the lanes serviced (Block 730), the spatial  and creating a strategic capacity profile that defines a strategy for transporting a freight load from an origin location to a destination location (See “Referring again to FIG. 3A, and continuing to refer to FIGS. 1 and 2A, a method aspect 300 for creating a user account for a shipper in the freight services marketplace system 100 will now be discussed in detail. The shipper may use the account creation interface on the shipper client 110 to request a shipper account and to submit self-identifying information through a network 107 to the web server's network interface 106.” in Paragraph [0090], “The freight service request may be characterized by load parameters that may include an origin, a destination, a size, and a weight.” in Paragraph [0021], and “The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, any associated services such as load handling and transfers, and a deadline for receiving reservation confirmations from prospective freight carriers.” in Paragraph [0070]).
Pollak also teaches receiving a request for a set of carriers having available capacity to transport the freight load (See “From the beginning 705, the system 100 may receive from the shipper a freight service request (Block 710).” in Paragraph [0094], “For example, and without limitation, FIG. 8A illustrates one embodiment of a system interface 801 to allow shipper creation of a freight service request 220 of the LTL type... [As] shown in the illustration 801, an LTL may require entry of the physical ; retrieving the strategic capacity profile that defines the strategy for transporting the freight load (See “More specifically, the processor 102 may be configured to receive input from some number of shipper clients 110, carrier clients 120, and third-party freight service information sources (not shown) and to direct that input to the data store 103 for storage and subsequent retrieval.” in Paragraph [0062], “For example, and without limitation, the processor 102 may retrieve information on a set of available assets (either staged from the data store 103 or imported directly from third-party information sources). The retrieved information may contain service parameters for each asset in the set, including the lanes serviced (Block 730), the spatial characteristics of the asset (Block 740), and the scheduling of the asset (Block 750). Scheduling parameters may include the available dates of that asset, the location of the asset on the required dates, and the billable units for lease on the asset on the required dates.” in Paragraph [0100]); and providing, to a graphical user interface, carrier data for the set of carriers to allow one or more carriers to be selected to receive a tender of the freight load (See “At Block 780, the compound service quotes may be viewed in real-time by a shipper using the web browser of the shipper client 110. More specifically, the matching engine 104 
Pollak does not explicitly teach; however, Wadley teaches generating meta tags for the carriers to describe service attributes and qualification attributes of the carriers (See “Further, the products and services index 134 may associate one or more meta tags to a product and service, where the meta tags may be unique terms that appear in the content of a product and service. In some examples, some or all of the meta tags associated with a product and service may be the same as some or all of the categories/subjects associated with the product and service. In examples where a product and service is assigned one or more meta tags, the user interaction optimization system 110 may retrieve the initial set of products and services from the products and services index 134 by matching a set of search terms provided by the user with the meta tags.” in Paragraph [0031] wherein the “products and services” are considered to be the “plurality of carriers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak to include generating meta tags, as taught by Wadley, in order to make the freight transportation management system more efficient and effective. 
Pollak in view of Wadley teaches “meta tags” as discussed above. Pollak also teaches identifying the set of carriers using in part … included in the strategic capacity profile (See “More specifically, the matching engine 104 may identify one or more freight shipping assets that, either individually or in combination, meet all discreet requirements in the freight service request. For example, and without limitation, the processor 102 may retrieve information on a set of available assets (either staged from the data store 103 or imported directly from third-party information sources). The retrieved information may contain service parameters for each asset in the set, including the lanes serviced (Block 730), the spatial characteristics of the asset (Block 740), and the scheduling of the asset (Block 750). Scheduling parameters may include the available dates of that asset, the location of the asset on the required dates, and the billable units for lease on the asset on the required dates.” in Paragraph [0100]), wherein the set of carriers have attributes that correspond to the service attributes and the qualification attributes described by the … (See “Each of the freight service offerings may be characterized by service parameters that may include a lane, a space, a price, an availability, a transit time, and a status.” in Paragraph [0021], and “More specifically, a freight service offering data structure 210 may comprise a set of service parameters which may include characteristics such as lane, space, price, availability, transit time, and status. For example, and without limitation, each portion of floor or rack space present on a freight asset that may be offered individually for lease may be characterized as a lane. The freight service offering data structure 210 may comprise information regarding the configuration of the space, such as physical dimensions (e.g., length, width, and height) and weight limitations. The transit time for the lane may comprise information about the scheduled movement of the freight asset from one location to another. For example, and without limitation, location may be wherein the strategic capacity profile includes a selection of one or more of the … that define the strategy for transporting the load (See “The carrier may use a freight service creation interface on the carrier client 120 to instantiate a freight service offering data structure 210 and to transmit service parameters for that offering through a network 107 to the web server's network interface 106. For example and without limitation, the freight service creation interface may be in the form of a web-based application accessible through a web browser on the carrier client 120. The processor 102 may route the freight service offering information to the data store 103 on the data server 108.” in Paragraph [0076], “At Block 410, the system 100 may receive from the carrier a lane type for the freight service offering 210. For example, and without limitation, the freight service offering may be characterized as a full truck load (FTL), as less than a truck load (LTL), as Both, or as Unlimited LTL.” in Paragraph [0077], and “Continuing to refer to FIG. 5, the system 100 may prompt the carrier to save the entered freight service offering information (Block 545). Saving the draft of the freight service offering data to the data store 103 on the data server 108 may record the service parameter selections for subsequent editing (Block 550).” in Paragraph [0085]). The motivation to combine Pollak with Wadley described above would persist.
 Pollak in view of Wadley teaches “meta tags” as discussed above, Pollak in view of Wadley does not explicitly teach wherein the meta tags are dynamically updated to indicate changes to the attributes of the carriers. However, Racine teaches dynamically updated to indicate changes to the service attributes and the qualification attributes of the carriers (See “During this process, the client-side user interface module 27 generates new code, e.g., HTML, for display by the web browser. Finally, the client-side user interface module 27 refreshes the user interfaces 90 to dynamically update the set of input areas (120). Optionally, the client-side user interface module 27 may communicate with logistics management system 4 to save the updated screen configuration (122). For example, logistics management system 4 may store user preferences that define default display attributes, e.g., displayed or hidden, for each of the sets of input areas of user interface 90.” in Column 13, Lines 24-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley to include dynamically updated to indicate changes to carrier attributes, as taught by Racine, in order to make the freight transportation management system more efficient and effective.
Pollak in view of Wadley teaches “meta tags” as discussed above. Pollak in view of Wadley does not explicitly teach; however, Racine teaches wherein the carrier data displayed in the graphical user interface is updated in response to at least one of … being dynamically updated (See “During this process, the client-side user interface module 27 generates new code, e.g., HTML, for display by the web browser. Finally, the client-side user interface module 27 refreshes the user interfaces 90 to Pollak in view of Wadley with Racine described above would persist.
Regarding Claim 13, Pollak in view of Wadley and Racine teaches all the limitations of Claim 10 as described above. Pollak also teaches sending tenders to the set of carriers, wherein a tender is transmitted to a carrier portal to allow a carrier to evaluate the tender (See “More specifically, the matching engine 104 may send freight request solicitations in the form of email to carrier clients 120 to inform each carrier that he is a suitable match to fulfill a requirement present in a given freight service request. For example, and without limitation, the solicitation may contain a hyperlink to a web page where the carrier may view request details.” in Paragraph [0109]).
Regarding Claim 14, Pollak in view of Wadley and Racine teaches all the limitations of Claim 10 as described above. Although Pollak teaches a graphical user interface that is provided for freight service offering/request data entry (See Fig. 6A, 6B, 8A, 8B), Pollak in view of Racine does not explicitly teach a graphical interface that is provided for creating and assigning meta tags to the carriers. However, Wadley teaches wherein the graphical user interface is provided for creating the meta tags and assigning the meta tags to the carriers (See “The products and services index 134 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Racine to include creating and assigning the meta tags to Wadley, in order to make the freight transportation management system more efficient and effective. 
Regarding Claim 15, Pollak in view of Wadley and Racine teaches all the limitations of Claim 10 as described above. Pollak also teaches wherein the graphical user interface is provided for creating the strategic capacity profile (See “Referring again to FIG. 3A, and continuing to refer to FIGS. 1 and 2A, a method aspect 300 for creating a user account for a shipper in the freight services marketplace system 100 will now be discussed in detail. The shipper may use the account creation interface on the shipper client 110 to request a shipper account and to submit self-identifying information through a network 107 to the web server's network interface 106.” in Paragraph [0090]), allowing a user to select … to be included in the strategic capacity profile (See “At Block 410, the system 100 may receive from the carrier a lane type for the freight service offering 210. For example, and without limitation, the freight service offering may be characterized as a full truck load (FTL), as less than a truck load (LTL), as Both, or as Unlimited LTL.” in Paragraph [0077], and “Continuing to refer to FIG. 5, the system 100 may prompt the carrier to save the entered freight service offering information (Block 545). Saving the draft of the freight service offering data to the data store 103 on the data server 108 may record the service parameter selections for subsequent editing (Block 550).” in Paragraph [0085]).
Pollak in view of Racine does not explicitly teach; however, Wadley teaches “meta tags” (See “Further, the products and services index 134 may associate one or more meta tags to a product and service, where the meta tags may be unique terms that appear in the content of a product and service. In some examples, some or all of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Racine to include meta tags, as taught by Wadley, in order to make the freight transportation management system more efficient and effective.
Regarding Claim 18, Pollak teaches a non-transitory machine readable storage medium including instructions embodied thereon for a graphical user interface, the instructions when executed by one or more processors (See “A computer 610 typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by a computer 610 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer readable media may include computer storage media and communication media. Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data…” in Paragraph [0148] and “The drives, and : send, to a transportation management service, transportation parameters for transporting a freight load from an origin location to a destination location (See “From the beginning 705, the system 100 may receive from the shipper a freight service request (Block 710). For example and without limitation, a freight service request data entry interface may be in the form of a web-based application accessible through a web browser on the shipper client 110. The web browser within the shipper client 110 may allow the shipper to submit load parameters 220 to the web server 101 which may, in turn, be written to the data server 108.” in Paragraph [0094]) and “The freight service request may specify shipper requirements for freight shipment. For example, and without limitation, the freight service request may characterize the needs of the shipper to move a load from one location to another... Request information may comprise a unique identifier (e.g., solicitation ID). Information regarding the shipper making the request also may be included in the request data structure 220... The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, any associated services such as , wherein the transportation parameters allow a strategic capacity profile that corresponds to the transportation parameters to be identified (See “Referring again to FIG. 3A, and continuing to refer to FIGS. 1 and 2A, a method aspect 300 for creating a user account for a shipper in the freight services marketplace system 100 will now be discussed in detail. The shipper may use the account creation interface on the shipper client 110 to request a shipper account and to submit self-identifying information through a network 107 to the web server's network interface 106.” in Paragraph [0090], “The freight service request may be characterized by load parameters that may include an origin, a destination, a size, and a weight.” in Paragraph [0021], and “The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, any associated services such as load handling and transfers, and a deadline for receiving reservation confirmations from prospective freight carriers.” in Paragraph [0070]).
Pollak also teaches display the carrier data for the plurality of carriers to allow one or more carriers to be selected to receive a tender of the freight load (See “At Block 780, the compound service quotes may be viewed in real-time by a shipper using the web browser of the shipper client 110. More specifically, the matching engine 104 may display a pick list of combined service quotes that may be viewable from the web browser of a shipper client 110. For example, and without limitation, FIG. 10 illustrates one embodiment of a system interface 1001 to allow the shipper to select 
Pollak also teaches where the strategic capacity profile defines a strategy for transporting the freight load using at least one … describing a carrier attribute (See “The freight service request may specify shipper requirements for freight shipment. For example, and without limitation, the freight service request may characterize the needs of the shipper to move a load from one location to another. Also for example, and without limitation, the freight service request may specify more than one leg as included in the required service. Request information may comprise a unique identifier (e.g., solicitation ID). Information regarding the shipper making the request also may be included in the request data structure 220... The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the required dates of shipment, any associated services such as load handling and transfers, and a deadline for receiving reservation confirmations from prospective freight carriers.” in Paragraph [0070]).
Pollak does not explicitly teach “meta tags”; however, Wadley teaches the “meta tags” (See “Further, the products and services index 134 may associate one or more meta tags to a product and service, where the meta tags may be unique terms that appear in the content of a product and service. In some examples, some or all of the meta tags associated with a product and service may be the same as some or all of the categories/subjects associated with the product and service. In examples where a product and service is assigned one or more meta tags, the user interaction optimization system 110 may retrieve the initial set of products and services from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak to include meta tags, as taught by Wadley, in order to make the freight transportation management system more efficient and effective.
Pollak in view of Wadley teaches the “meta tags” as discussed above. Pollak also teaches receive carrier data for a plurality of carriers that have the carrier attribute described by the at least one … (See “More specifically, the processor 102 may be configured to receive input from some number of … carrier clients 120, and third-party freight service information sources (not shown) and to direct that input to the data store 103 for storage and subsequent retrieval.” in Paragraph [0062] and “More specifically, a freight service offering data structure 210 may comprise a set of service parameters which may include characteristics such as lane, space, price, availability, transit time, and status. For example, and without limitation, each portion of floor or rack space present on a freight asset that may be offered individually for lease may be characterized as a lane. The freight service offering data structure 210 may comprise information regarding the configuration of the space, such as physical dimensions (e.g., length, width, and height) and weight limitations. The transit time for the lane may comprise information about the scheduled movement of the freight asset from one location to another. For example, and without limitation, location may be expressed in Pollak with Wadley described above would persist.
Although Pollak in view of Wadley teaches “meta tags” as discussed above, Pollak in view of Wadley does not explicitly teach wherein the at least one meta tag is dynamically updated to indicate changes to the carrier attribute. However, Racine teaches dynamically updated to indicate changes to the carrier attribute (See “During this process, the client-side user interface module 27 generates new code, e.g., HTML, for display by the web browser. Finally, the client-side user interface module 27 refreshes the user interfaces 90 to dynamically update the set of input areas (120). Optionally, the client-side user interface module 27 may communicate with logistics management system 4 to save the updated screen configuration (122). For example, logistics management system 4 may store user preferences that define default display attributes, e.g., displayed or hidden, for each of the sets of input areas of user interface 90.” in Column 13, Lines 24-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley to include dynamically updated to indicate changes to carrier attributes, as taught by Racine, in order to make the freight transportation management system more efficient and effective.
Pollak in view of Wadley teaches “meta tags” as discussed above. Pollak in view of Wadley does not explicitly teach; however, Racine teaches wherein the carrier data displayed in the graphical user interface is updated in response to the at least one of … being dynamically updated (See “During this process, the client-side user interface module 27 generates new code, e.g., HTML, for display by the web browser. Finally, the client-side user interface module 27 refreshes the user interfaces 90 to dynamically update the set of input areas (120). Optionally, the client-side user interface module 27 may communicate with logistics management system 4 to save the updated screen configuration (122). For example, logistics management system 4 may store user preferences that define default display attributes, e.g., displayed or hidden, for each of the sets of input areas of user interface 90.” in Column 13, Lines 24-34). The motivation to combine Pollak in view of Wadley with Racine described above would persist.
Regarding Claim 22, Pollak in view of Wadley and Racine teaches all the limitations of Claim 18 as described above. Pollak also teaches comprising instructions, that when executed by the one or more processors, receive an instruction to transmit a tender to a carrier portal associated with a carrier to allow the carrier to evaluate the tender (See “More specifically, the matching engine 104 may send freight request solicitations in the form of email to carrier clients 120 to inform each carrier that he is a suitable match to fulfill a requirement present in a given freight service request. For example, and without limitation, the solicitation may contain a hyperlink to a web page where the carrier may view request details.” in Paragraph [0109]).
Regarding Claim 23, Pollak in view of Wadley and Racine teaches all the limitations of Claim 18 as described above. Although Pollak teaches wherein the freight data structure describes a service attribute or a qualification attribute of a carrier (See Pollak in view of Racine does not explicitly teach “meta tag”. However, Wadley teaches the “meta tag” (See “Further, the products and services index 134 may associate one or more meta tags to a product and service, where the meta tags may be unique terms that appear in the content of a product and service. In some examples, some or all of the meta tags associated with a product and service may be the same as some or all of the categories/subjects associated with the product and service. In examples where a product and service is assigned one or more meta tags, the user interaction optimization system 110 may retrieve the initial set of products and services from the products and services index 134 by matching a set of search terms provided by the user with the meta tags. As such, some or all of the products and services associated with meta tags matching one or more of the search terms will be added to the initial set of products and services.” in Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management Pollak in view of Racine to include meta tags, as taught by Wadley, in order to make the freight transportation management system more efficient and effective.
Claims 2-3, 11-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of Wadley, Racine, and Ricciardi et al. (US PG Pub. No. 2015/0032656 A1; hereinafter "Ricciardi").
Regarding Claim 2, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Pollak in view of Wadley and Racine does not explicitly teach; however, Ricciardi teaches wherein the carrier data includes average pricing for transporting the freight load by the one or more carriers (See “FIG. 11 depicts an exemplary interactive plot of historical freight costs that may be provided to a user of the website. The plot may enable the user the user to view a variety of data, according to a variety of criteria. For example, the plot may include, at the user's options, historical freight costs 82 (e.g., in rate per mile or total rate) for a given route over a given time period, a load count 84 for samples within that time period, ranges of freight costs 86 for portions of the time period, average 88 and median 90 cost data, and costs respective of specific freight providers 92.” in Paragraph [0063]), which is calculated using final carrier bid data included in historical transaction data associated with the one or more carriers (See “The historical cost data repository 18 may be configured to store one or more of bids made and solicited through the central logistics system 16, shipping rate quotes from outside the central logistics system 16, and other data that may be useful to a goods provider 12 or freight provider 14 in determining appropriate costs for a given goods shipment.” in Paragraph [0042] wherein the data of “one or more bids made” is considered to be the “final carrier 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include average pricing that is calculated using final carrier bid data included in historical transaction data associated with the one or more carriers in calculating average pricing, as taught by Ricciardi, in order to obtain more accurate and appropriate pricing data.
Regarding Claim 3, Pollak in view of Wadley and Racine teaches all the limitations of Claim 1 as described above. Although Pollak teaches determining a price of the carrier based on the distance and price-per-mile (See “Alternatively, if the carrier chooses to price the freight service offering by the mile (Block 445), the system 100 may calculate the price of the freight service offering as a function of a pickup-to-delivery distance and a price-per-mile, both of which may be entered by the carrier (Block 470).” in Paragraph [0081]), Pollak in view of Wadley and Racine does not explicitly teach determining a price that is based in part on average pricing. However, Ricciardi teaches wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to determine a price at which to offer the tender for transporting the freight load, wherein the price is based in part on average pricing for transporting the load by the one or more carriers (See “For example, the central logistics system may compute and provide a predicted freight cost according to a multiple regression analysis of past rates for similar shipments.” in Paragraph [0009], “FIG. 6 depicts an exemplary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include the price that is based in part on average pricing for transporting the load by the one or more carriers, as taught by Ricciardi, in order to obtain more accurate and appropriate pricing data.
Regarding Claim 11, Pollak in view of Wadley and Racine teaches all the limitations of Claim 10 as described above. Although Pollak teaches calculating a price of the carrier based on the distance and price-per-mile (See “Alternatively, if the carrier chooses to price the freight service offering by the mile (Block 445), the system 100 may calculate the price of the freight service offering as a function of a pickup-to-delivery distance and a price-per-mile, both of which may be entered by the carrier (Block 470).” in Paragraph [0081]), Pollak in view of Wadley and Racine does not explicitly teach calculating an average price range using historical transaction data. However, Ricciardi teaches calculating an average price range for transporting the freight load for each carrier in the set of carriers using historical transaction data associated with the set of carriers (See “For example, the central logistics system may compute and provide a predicted freight cost according to a multiple regression analysis of past rates for similar shipments.” in Paragraph [0009], “FIG. 6 depicts an exemplary implementation of predicted freight costs and stability of predicted freight costs and quote submission. The predicted freight costs may be calculated according to the total distance 42 determined by the route mapping tool and a predicted rate per mile 44.” in Paragraph [0053], “The predicted rate 44 may be calculated in a number of different ways. In an embodiment, the predicted rate 44 may be calculated according to a simple average of previous freight rates for a given route and time period… In another embodiment, the predicted rate 44 may be calculated according to a multiple regression analysis of previous freight rates.” in Paragraph [0054], and “FIG. 11 depicts an exemplary interactive plot of historical freight costs that may be provided to a user of the website. The plot may enable the user the user to view a variety of data, according to a variety of criteria. For example, the plot may include, at the user's options, historical freight costs 82 (e.g., in rate per mile or total rate) for a given route over a given time period, …, ranges of freight costs 86 for portions of the time period, average 88 and median 90 cost data, and costs respective of specific freight providers 92.” in Paragraph [0063]. It can be seen that the central logistic system is capable of calculating an average price range of the carrier using historical transaction data.); and providing the average price range for the set of carriers (See “In addition to rates and quotes from freight providers that use the website, the website may provide freight cost data respective of other common carriers, as shown in FIG. 13. The costs 114 from the common carriers may be compared to the predicted cost (e.g., in a dollar amount 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include an average price range, as taught by Ricciardi, in order to obtain more accurate and appropriate pricing data.
Regarding Claim 12, Pollak in view of Wadley and Racine teaches all the limitations of Claim 10 as described above. Pollak in view of Wadley and Racine does not explicitly teach, however, Ricciardi teaches generating a tender offer price range for transporting the load (See “In addition to rates and quotes from freight providers that use the website, the website may provide freight cost data respective of other common carriers, as shown in FIG. 13. The costs 114 from the common carriers may be compared to the predicted cost (e.g., in a dollar amount comparison 116).” in Paragraph [0065] wherein the “freight cost data” is considered to be the “tender offer price range”) which is based in part on historical transaction data associated with the set of carriers (See “For example, the central logistics system may compute and provide a predicted freight cost according to a multiple regression analysis of past rates for similar shipments.” in Paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include generating a tender offer price range for transporting the load, as taught by Ricciardi
Regarding Claim 20, Pollak in view of Wadley and Racine teaches all the limitations of Claim 18 as described above. Although Pollak teaches calculating a price of the carrier based on the distance and price-per-mile (See “Alternatively, if the carrier chooses to price the freight service offering by the mile (Block 445), the system 100 may calculate the price of the freight service offering as a function of a pickup-to-delivery distance and a price-per-mile, both of which may be entered by the carrier (Block 470).” in Paragraph [0081]), Pollak in view of Wadley and Racine does not explicitly teach calculating an average pricing using historical transaction data. However, Ricciardi teaches also teaches comprising instructions, that when executed by the one or more processors: calculate average pricing for transporting the load by a carrier, wherein the average pricing is calculated using historical transaction data associated with the carrier (See “For example, the central logistics system may compute and provide a predicted freight cost according to a multiple regression analysis of past rates for similar shipments.” in Paragraph [0009], “FIG. 6 depicts an exemplary implementation of predicted freight costs and stability of predicted freight costs and quote submission. The predicted freight costs may be calculated according to the total distance 42 determined by the route mapping tool and a predicted rate per mile 44.” in Paragraph [0053], “The predicted rate 44 may be calculated in a number of different ways. In an embodiment, the predicted rate 44 may be calculated according to a simple average of previous freight rates for a given route and time period… In another embodiment, the predicted rate 44 may be calculated according to a multiple regression analysis of previous freight rates.” in Paragraph [0054], and “FIG. 11 depicts an exemplary interactive plot of historical freight costs that  and display the average pricing in the graphical user interface (See “In addition to rates and quotes from freight providers that use the website, the website may provide freight cost data respective of other common carriers, as shown in FIG. 13. The costs 114 from the common carriers may be compared to the predicted cost (e.g., in a dollar amount comparison 116).” in Paragraph [0065] wherein the “freight cost data” is considered to be the “average pricing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include an average pricing, as taught by Ricciardi, in order to obtain more accurate and appropriate pricing data.
Regarding Claim 21, Pollak in view of Wadley and Racine teaches all the limitations of Claim 18 as described above. Pollak in view of Wadley and Racine does not explicitly teach, however, Ricciardi teaches comprising instructions, that when executed by the one or more processors, generate a tender offer price for transporting the load (See “In addition to rates and quotes from freight providers that use the website, the website may provide freight cost data respective of other common  which is based in part on average pricing calculated using historical transaction data associated with a carrier (See “For example, the central logistics system may compute and provide a predicted freight cost according to a multiple regression analysis of past rates for similar shipments.” in Paragraph [0009], “FIG. 6 depicts an exemplary implementation of predicted freight costs and stability of predicted freight costs and quote submission. The predicted freight costs may be calculated according to the total distance 42 determined by the route mapping tool and a predicted rate per mile 44.” in Paragraph [0053], “The predicted rate 44 may be calculated in a number of different ways. In an embodiment, the predicted rate 44 may be calculated according to a simple average of previous freight rates for a given route and time period… In another embodiment, the predicted rate 44 may be calculated according to a multiple regression analysis of previous freight rates.” in Paragraph [0054], and “FIG. 11 depicts an exemplary interactive plot of historical freight costs that may be provided to a user of the website. The plot may enable the user the user to view a variety of data, according to a variety of criteria. For example, the plot may include, at the user's options, historical freight costs 82 (e.g., in rate per mile or total rate) for a given route over a given time period, …, ranges of freight costs 86 for portions of the time period, average 88 and median 90 cost data, and costs respective of specific freight providers 92.” in Paragraph [0063]. It can be seen that the central logistic system is capable of generating a tender 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include generating a tender offer price range for transporting the load, as taught by Ricciardi, in order to make the freight transportation management system more efficient and effective.
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of Wadley, Racine, and Jones et al. (US PG Pub. No. 2018/0349849 A1; hereinafter "Jones").
Regarding Claim 16, Pollak in view of Wadley and Racine teaches all the limitations of Claim 10 as described above. Pollak in view of Wadley teaches “meta tags” as discussed above in Claim 10. Pollak also teaches generating the strategic capacity profile to include … that describe carrier attributes (See “Referring again to FIG. 3A, and continuing to refer to FIGS. 1 and 2A, a method aspect 300 for creating a user account for a shipper in the freight services marketplace system 100 will now be discussed in detail. The shipper may use the account creation interface on the shipper client 110 to request a shipper account and to submit self-identifying information through a network 107 to the web server's network interface 106.” in Paragraph [0090], “The freight service request may be characterized by load parameters that may include an origin, a destination, a size, and a weight.” in Paragraph [0021], and “The freight service request data structure 220 may list the desired origin and destination locations, the size and weight of the load. The freight service request 220 also may include the Pollak with Wadley described in Claim 10 would persist.
Pollak in view of Wadley and Racine does not explicitly teach; however, Jones teaches wherein creating the strategic capacity profile to define the strategy for transporting the load further comprises: analyzing historical carrier transaction data associated with loads having the origin location and the destination location using machine learning to identify carrier attributes associated with optimized shipping performance (See “By way of non-limiting example, the optimization data may be obtained by using one of publically available databases, and historic data obtained for a plurality of lanes corresponding to at least one origin or destination of the TSP.” in Paragraph [0151]), “For a “next leg” trip, the system relies on a predictive analytics system, in which factors related to demand for transportation services are calculated based on historical and present data. The predictive analytics system accumulates data regarding historic and current bids, and, based on this data, has a capability of guiding the TSP as to which lane(s) and even which load(s) to take to maximize any of revenue, gross margin or even operating margin. In addition to the bid and ask on the next leg, the system takes into account or considers the following dynamic inputs when providing this guidance: Market demand for that lane, Carrier cost data, variable and fixed, Current weather, weather forecast, Road conditions, Equipment, Loading and unloading times, and Regulatory requirements.” in Paragraph [0153]-[0161], and “Machine learning is used to automatically determine preference .
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include analyzing historical carrier transaction data using machine learning to identify carrier attributes associated with optimized shipping performance, as taught by Jones, in order to obtain more accurate prediction data.
Regarding Claim 17, Pollak in view of Wadley and Racine teaches all the limitations of Claim 10 as described above. Pollak in view of Wadley and Racine does not explicitly teach; however, Jones teaches wherein identifying the set of carriers using in part the strategic capacity profile further comprises identifying the set of carriers using predictive analytics to select the strategic capacity profile from a plurality of strategic capacity profiles (See “Machine learning is used to automatically determine preference criteria and add to the retrieved preference data for filtering and ranking as inferred positive and negative preferences.” in Paragraph [0032], “Machine learning is used to determine non-user defined preferences and add to the driver's profile for filtering and ranking. These become inferred positive and negative preferences. Non-limiting examples are: Learn driver positive preferences from common values in loads selected for bid: lanes, geography, pricing/rates, equipment type. Add this to the driver's non-user defined profile. Learn driver negative preferences from declined loads: deadhead distance (e.g., not more than 100 miles), timing (e.g., evening 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include identifying the set of carriers using predictive analytics to select the strategic capacity profile, as taught by Jones, in order to make the freight transportation management system more efficient and effective. 
Regarding Claim 19, Pollak in view of Wadley and Racine teaches all the limitations of Claim 18 as described above. Pollak in view of Wadley and Racine does not explicitly teach; however, Jones teaches comprising instructions, that when executed by the one or more processors: receive a filter parameter via the graphical user interface; and filter the carrier data for the plurality of carriers displayed in the graphical user interface using the filter parameter (See “For a grid search, appropriate for a larger tablet or desktop, the driver or TSP is provided with a display of all the potential matches on a single screen in a “grid” fashion, with selections presented in a ranked order according to criteria. Default criteria are provided, but the driver or TSP can select other criteria for ranking the selections. By way of non-limiting example, the default display order would be earlier pick up time. The user (driver or TSP) would then be able to re-sort the grid according to any parameter that is provided, so, for example, the driver or TSP may care more about the amount of payment. The system would allow users to add and/or remove criteria if desired to enhance their search, e.g., to add deadhead miles at origin.” in Paragraph [0315]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight transportation management system of Pollak in view of Wadley and Racine to include receiving a filter parameter and filtering the carrier data using the filter parameter, as taught by Jones, in order to make the freight transportation management system more efficient and effective. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached on Mon-Fri 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628